Case 3:20-cv-00078-GMG Document 21 Filed 02/02/21 Page 1 of 3 PageID #: 141




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


MANETIRONY CLERVRAIN,

             Plaintiff,

v.                                                   CIVIL ACTION NO.: 3:20-CV-78
                                                     (GROH)

HERBERT C. HOOVER ET AL.,

             Defendants.


              ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 14] on October 23, 2020. Therein,

Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1] be

dismissed without prejudice, and the Plaintiff’s pending Motions for “marshal service

against unreasonable restrictions as by the National Educative Treaties Technology Act

(‘NETTA’)” [ECF No. 9] and for “performance within reason(s) and evidence by invoking

the ANT’s Fear Liability Act (‘TAFLA’)” [ECF No. 10] be terminated as moot. ECF No.

14 at 6.

       Pursuant to 28 U.S.C. ' 636, a party may object to the magistrate judge’s findings

and recommendations by timely filing written objections.     28 U.S.C. § 636(b)(1)(C).

Under this Court’s Local Rules of Prisoner Litigation Procedure, the written objections

must identify each portion of the magistrate judge’s recommended disposition that is
Case 3:20-cv-00078-GMG Document 21 Filed 02/02/21 Page 2 of 3 PageID #: 142




being challenged and must specify the basis for each objection. LR PL P 12(b). The

Court will then conduct a de novo review of “those portions of the report . . . to which

objection is made[,]” and “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate.” 28 U.S.C. 636(b)(1)(C); see also Thomas

v. Arn, 474 U.S. 140, 150 (1985) (stating that the Court is not required to review, under a

de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objection is made).

        However, the Court is not required to review objections to the magistrate judge’s

R&R that are not made with “sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.” United States v. Midgette, 478 F.3d 616, 622

(4th Cir. 2007). Thus, “[w]hen a party does make objections, but the[] objections are so

general or conclusory that they fail to direct the district court to any specific error by the

magistrate judge,” the party waives his right to de novo review. Green v. Rubenstein,

644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009).               Objections that do not call the Court’s

attention to “any specific error by the magistrate judge” are vague and conclusory, and

do not merit review by the Court. Id.

        On December 15, 2020, the Plaintiff filed a motion [ECF No. 19] “for opposition or

release pending appeal, and intervention by the agencies against Mass Deportation

Prohibition Act (‘MDPA’),” which the Court will liberally construe as his objections to the

R&R. 1 The Plaintiff’s objections, however, are incomprehensible and do not specifically



1       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three days of service.
28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The pro se Plaintiff accepted service on October 23, 2020.
ECF No. 14. On November 24, 2020, the Court granted the Plaintiff an extension and directed him to file
his objections to the R&R on or before December 8, 2020. ECF No. 17. For the purposes of this Order,
the Court finds that the Plaintiff timely filed his objections.
                                                          2
Case 3:20-cv-00078-GMG Document 21 Filed 02/02/21 Page 3 of 3 PageID #: 143




challenge any portion of the R&R as required by 28 U.S.C. § 636(b)(1) and LR PL P

12(b). 2 Because the Plaintiff presents no specific objections, this Court will review the

R&R for clear error.

        Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 14] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                                Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. Additionally,

the Plaintiff’s pending motions [ECF Nos. 9, 10, 19 & 20] are TERMINATED as MOOT.

        This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

        DATED: February 2, 2021




2      The Court notes that the Plaintiff did not cite to the R&R at any point in his objections, nor does he
address any of Magistrate Judge Trumble’s findings or recommendations.
                                                      3
